Title: From Alexander Hamilton to Daniel Jackson, 26 August 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            August 26, 1799
          
          I request you to inform me transmit me without delay an account of all the barracks of which you may have information whether within your district, whether at the military Posts or elsewhere, of the number of officers and men they could accommodate & of the repairs of which they may stand in need.
          With great consideration I am Sir Yr Obed Ser
          Major Jackson
        